Title: To George Washington from Brigadier General William Smallwood, 18 December 1779
From: Smallwood, William
To: Washington, George


        
          Sir,
          Camp [Jockey Hollow] 18th December 1779.
        
        The above is an Extract of the last Letter I have received from Colo. Richardson on the Subject of his Rank & Resignation, which you will observe fixes the latter on the 22d October 1779—and relinquishes Pay and Subsistence from the first of March last—but in a Letter antecedent to this (dated the first of July) on the above Subjects, he intimates, that he should wish to relinquish his Pay and Subsistance from the Time the Arrangement was approved and published, which with respect to the Rank of Field Officers and Captains took place not ’till the 16th April, and that of the Subalterns not ’till the 27 May following.
        
        This Circumstance I imagine he was not acquainted with, but supposed the Arrangement was published on the 1st of March—in justice to him I have been induced to make this Remark, as I am satisfied he meant not to disclaim Pay & Subsistence ’till the Rank was published, & his Pretensions set aside—it will therefore rest with you to determine, and order on which of these dates his Pay and Subsistence shall cease—I have inclosed his Commission to be indorsed, and transmitted to him, and am with great Regard Yr Excellency’s Most Obedt Hble Servt
        
          W. Smallwood
        
      